                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

OJORE MULUMBA AJAMU,                                         4:21CV3080

                     Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

NDCS/MEDICAL & MENTAL
HEALTH, et al.,

                     Defendants.



       This matter is before the court for case management. The Prison Litigation
Reform Act requires an imprisoned civil plaintiff to pay the court’s entire filing fee,
either at the outset when filing the complaint, or in installments if the court grants
leave to proceed in forma pauperis (“IFP”). In re Tyler, 110 F.3d 528, 529-30 (8th
Cir. 1997); Jackson v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951 (D. Neb. 2001).

      On May 4, 2021, the court granted Plaintiff’s motion seeking leave to proceed
IFP and ordered him to pay an initial partial filing fee in the amount of $1.09 within
30 days. (See Filing 7.) On June 10, 2021, the court entered an order requiring
Plaintiff to show cause why this case should not be dismissed for his failure to pay
the initial partial filing fee. (See Filing 8.) On June 16, 2021, the court received a
reduced payment from Plaintiff in the amount of $1.06.

       On its own motion, the court will give Plaintiff additional time to pay the
balance owing on the initial partial filing (i.e., $0.03), or to show cause why the case
should not be dismissed for failure to pay the full amount of the initial partial filing
fee. If Plaintiff’s failure to pay was caused by prison officials’ failure to adhere to
his request to remit payment using funds from his account or other circumstances
beyond his control, his failure to pay will be excused. Absent a sufficient response,
the case will be subject to dismissal. See Taylor v. Cassady, 570 Fed. App’x. 632
(8th Cir. 2014) (holding district court abused its discretion by dismissing case
without first taking steps to determine whether prisoner-plaintiff’s failure to pay the
initial partial filing fee “was caused by circumstances beyond his control, such as
prison officials’ failure to adhere to his request to remit payment using funds from
his account”).

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff will have 30 days to pay the balance owing on the initial partial
filing fee or to show cause why this case should not be dismissed for failure to pay
the full amount of the initial partial filing fee. In the absence of cause shown, this
case will be dismissed without prejudice and without further notice.

      2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: July 21, 2021: check for response to
show cause order.

      Dated this 21st day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
